Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on April 26, 2022. Claims 1-5 and 7-15 are pending and currently examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(Previous Rejection – Withdrawn) Claims 1, 5 and 10-15 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (ACS Biomater Sci Eng. 2018 Jun 11;4(6):2000-2006. Epub 2017 Sep 15).
This rejection is withdrawn in view of the amendment filed on April 26, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(Previous Rejection – Withdrawn) Claims 2-4 were rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (ACS Biomater Sci Eng. 2018 Jun 11;4(6):2000-2006. Epub 2017 Sep 15) in view of Zhang et al. (Acta Biomaterialia 55 (2017) 183–193).
This rejection is withdrawn in view of the amendment filed on April 26, 2022.

(Previous Rejection – Maintained and Modified Necessitated by Amendment) Claims 7-9 remain rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (ACS Biomater Sci Eng. 2018 Jun 11;4(6):2000-2006. Epub 2017 Sep 15) in view of Zhang et al. (Acta Biomaterialia 55 (2017) 183–193), and further in view of Nagai et al. (US 2012/0058066 A1, published March 8, 2012).
This rejection is extended to claims 1-5 and 10-15.
Claim 1 is amended to specify that the self-assembling peptide is a peptide having an amino acid sequence (A): a1b1c1b2a2b3db4a3b5c2b6a4, and that a storage elastic modulus of the immunogenic composition is 10 Pa to 2000 Pa.
As indicated in the previous Office action, Nagai teaches a self-assembling peptide having amino acid sequence (A) (e.g. SEQ ID NO: 1).
Regarding the newly added limitation that a storage elastic modulus of the immunogenic composition is 10 Pa to 2000 Pa, given that Nagai teaches the same self-assembling peptide as claimed and the claimed storage elastic modulus spans a wide range, it is reasonable to assume that the immunogenic composition suggested by the combined teachings of Yang, Zhang and Nagai has a storage elastic modulus in the claimed range. The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that an immunogenic composition formed using the self-assembling peptide of Nagai does not have the storage elastic modulus in the range as claimed. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed immunogenic composition is different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).   

Response to Applicant’s Arguments
Applicant’s arguments filed on April 26, 2022 have been fully considered. Argument’s arguments regarding withdrawn rejections are moot. Applicant’s arguments relevant to the current rejection is addressed as follows.
Applicant argues that Yang fails to anticipate every feature in the amended claim 1, and Zhang and Nagai also fail to disclose the feature of “a storage elastic modulus of the immunogenic composition is 10 Pa to 2000 Pa”. Applicant argues that the examiner asserts that “Yang also prefers a gel-like composition by adding aluminum” which Applicant disagrees, arguing that (1) Yang fails to teach that the immunogenic composition is preferred to be gel-like, and (2) there is no mention in Yang that Alum should be used in combination with a gel or that the properties of the gel should be changed by Alum. Applicant argues that in Yang experiments have been conducted to investigate the antigen delivery effect, but all of them only evaluate liquid peptides. Applicant argues that even if Zhang and Nagai are combined with Yang, it does not lead to a gel-like immunogenic composition as recited in the claimed invention.
Applicant’s arguments are not persuasive. 
The argument about the newly added limitation about storage elastic modulus is addressed above in the rejection body.
Regarding Applicant’s argument that Yang’s experiments only evaluate liquid peptides and fails to teach that gel-like form is preferred, the examiner does not agree. Yang overtly teaches that the studies were on the supramolecular hydrogels based on self-assembling peptides. E.g. Yang teaches that the report was on the findings that supramolecular hydrogels based on positively charged D-peptide Nap-GDFDFDYDK as vaccine adjuvants could induce stronger immune response. See e.g. Abstract. 
It is noticed that Yang did mention that both hydrogels formed by YE and YK were broken and changed to solutions after blending with OVA physically, and that below 0.5 wt % YE or YK could not form the hydrogel. However, these teachings do not indicate that the gel form is not preferred in the study of Yang. On the contrary, Yang further teaches that TEM assay was performed to characterize the microtopography of the solution of YE or YK with or without OVA. “[A]s shown in Figure 1A, C, both of YE and YK self-assembled to nanofibers. It was observed that the nanofibers formed by YE were pliable and entangled with each other, while the nanofibers constructed by YK were shorter and thicker. The features of self-assembling nanofibers based on both peptides were not affected after mixed with OVA (Figure 1B, D), suggesting that protein OVA was physically adhered at the surface of nanofibers or existed in the cavity of three-dimensional fiber networks.” See e.g. page 2002, left column, para 6. According to these teachings, the immunogenic compositions of Yang (e.g. compositions containing OVA and self-assembling peptide YE or YK) contain three-dimensional fiber networks with OVA physically adhered on the surface of nanofibers or existed in the cavity of the three-dimensional fiber networks, suggesting that the antigen and self-assembling peptides exist in hydrogel forms. 
Therefore, even though Yang teaches that the compositions comprising self-assembling peptides and antigens took an apparent “solution” form, it does not teach that the composition in a liquid form is “preferred”. On the contrary, it went out of its way to show that the self-assembling peptides and the OVA antigen in the “solution” exist in the form of three-dimensional networks, suggesting that peptide hydrogel structures are desired.
As to Applicant’s argument about involvement of Alum, Alum is not recited in the claims, so the argument does not appear to be relevant to the current rejection.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648